McAdam, J. —
In order to examine a non-resident of the county upon supplementary proceedings, it must appear, in the language of the Code, that the defendant has within the city an office for the regular transaction of business in person (Code, sec. 2458, subd. 1). The legislature, by changing the phraseology of the old Code, evidently intended to permit the examination of a judgment debtor, outside of the county where he resided, only in cases where he has a regular place *508of business and transacts the same in person, as contradistinguished from cases where he transacts the same through agents. Effect must be given to this intent.
Order vacated.